IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs May 22, 2007

 STATE OF TENNESSEE v. JASHUA SHANNON SIDES, ALIAS JOSHUA
                       SHANNON SIDES

                Direct Appeal from the Criminal Court for Hamilton County
                          No. 254119    Rebecca J. Stern, Judge



                   No. E2006-01356-CCA-R3-CD - Filed February 28, 2008


The defendant, Jashua Shannon Sides, alias Joshua Shannon Sides, was convicted of vehicular
homicide by reckless conduct (Class C felony); leaving the scene of an accident involving death
(Class E felony); reckless endangerment (Class E felony); and driving under the influence (Class A
misdemeanor). The defendant received an effective sentence of ten years, eleven months and
twenty-nine days. On appeal, the defendant raises four issues:
        (1) The trial court erred in failing to instruct the jury on lesser included offenses of
            felony reckless endangerment and knowingly leaving the scene of an accident
            involving death.
        (2) The trial court erred in denying counsel’s motion to withdraw after the defendant
            had filed a complaint against counsel with the Board of Professional
            Responsibility.
        (3) The trial court erred in allowing the State’s expert to testify to his opinion based
            on hearsay and facts not in evidence.
        (4) The trial court erred in sentencing.
After review, we have found no reversible error and affirm all convictions and sentences.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JAMES CURWOOD WITT ,
JR., and ALAN E. GLENN , JJ., joined.

Ardena J. Garth, District Public Defender, and Donna Robinson Miller, Assistant Public Defender,
for the appellant, Jashua Shannon Sides, alias Joshua Shannon Sides.

Robert E. Cooper, Jr., Attorney General and Reporter; Preston Shipp, Assistant Attorney General;
William H. Cox, III, District Attorney General; and James A. Woods, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.
                                             OPINION

       The victim, Nicole Greco, was driving home from her work on the night of October 19, 2003,
when she was involved in a minor automobile accident affecting three vehicles. The accident
occurred near a construction area on Highway 58 in Chattanooga. At 9:17 p.m., the victim was
standing beside her vehicle when she was struck by the defendant’s Ford Ranger truck. The victim
was carried on the defendant’s hood and was then thrown free to the pavement. The victim’s body
came to rest 85 feet from the point of impact.

        The defendant broke his windshield with impacts from his knuckle and head, and he suffered
a cut on the head. The defendant got out of his vehicle and looked at the victim’s body. He asked
the witnesses in general, “what happened?” and “what did I do?” One eyewitness told the defendant
that he had killed the victim. The defendant left the scene on foot, unobserved by witnesses. He was
apprehended later that night. A blood sample was drawn at 5:25 a.m. on October 20, more than eight
hours after the incident. Deputy Mike Mullins, of the Hamilton County Sheriff’s Department, saw
the defendant after his capture. According to Deputy Mullins, the defendant smelled of alcohol, had
slurred speech, was glassy eyed, and said he could not recall the wreck. The defendant admitted
drinking beer at home prior to the wreck.

       A test revealed that the defendant’s blood alcohol level was .05, and the drug screen was
negative. The defendant was at the Third Base Sports Bar immediately prior to the wreck. From
approximately 6:00 p.m. to 9:00 p.m., the defendant was on the bar’s back steps, alternately sleeping,
muttering, and using his cell phone. When the defendant awoke, he was belligerent and stumbling.
The defendant was refused further service of alcohol and was eventually evicted from the bar twice.
The wreck occurred shortly after the defendant’s final departure.

        Dr. Kenneth Ferslew testified as an expert in the fields of toxicology and pharmacology.
Using facts introduced into evidence, as well as information he had gleaned by his investigation, Dr.
Ferslew extrapolated an estimate of the defendant’s blood alcohol level at the time of the wreck.
Based on this data, together with the defendant’s blood alcohol level drawn at 5:25 a.m. on October
20, Dr. Ferslew stated the defendant’s level at the time of the wreck was .188. Dr. Ferslew conceded
that the defendant could have consumed more alcohol after the wreck but stated that it would have
had to be a significant amount, equivalent to seven beers or more, and that he was in custody after
1:55 a.m.

       Deputy Mark Kimsey, of the Hamilton County Sheriff’s Department, testified as an accident
reconstruction expert. According to his calculations, the defendant’s vehicle was traveling a
minimum of 47.6 miles per hour at the time of impact with the victim. This was after the defendant
decelerated by braking and striking another vehicle.

       The defendant did not testify or present witnesses on his behalf.




                                                 -2-
                                       Lesser Included Offenses

         The defendant asserts that the trial court erred in failing to instruct the jury as to the lesser
included offenses of the crimes of felony reckless endangerment and felony leaving the scene of an
accident involving death. The State contends that the defendant has waived the issue on appeal by
failing to request the instruction of the lesser included offenses. The relevant statute in effect at the
time of trial provides that an instruction to a lesser included offense is waived unless the defendant
requests such an instruction in writing prior to the instruction of the jury. Tenn. Code Ann. § 40-18-
110(c). The record reveals that, although the trial judge invited the submission of suggested jury
instructions, including lesser included offenses, none were submitted or charged.

       Reckless endangerment is committed when one recklessly engages in conduct that places or
could place another person in imminent danger of death or serious bodily injury. It is a Class A
misdemeanor except when committed with a weapon, which elevates it to a Class E felony.

        The violation of leaving the scene of an accident involving death or personal injury is a Class
A misdemeanor except when the defendant “knew or should reasonably have known that death
resulted from the accident,” which elevates it to a Class E felony. Tenn. Code Ann. § 55-10-101.

         Both the defendant and the State agree that the misdemeanors of these offenses are lesser
included offenses. Neither were included as such in the jury instructions. After application of the
test in State v. Burns, 6 S.W.3d 453, 466-67 (Tenn. 1999), we agree that the misdemeanors are lesser
included offenses. This court has specifically held that misdemeanor reckless endangerment is a
lesser included offense of the felony charge. State v. Brandon R. Patrick, No. 03C01-9712-CC-
00548, 1999 Tenn. Crim. App. LEXIS 155, at *8 (Tenn. Crim. App. at Knoxville, Feb. 19, 1999);
State v. Leslie R. Holt, No. 01C01-9804-CR-00188, 1999 Tenn. Crim. App. LEXIS 202, at *7
(Tenn. Crim. App. at Nashville, Mar. 11, 1999).

        Whether a lesser included offense must be given in jury instructions is dependent on a two-
step analysis. The first step is to determine if the offense is a lesser included offense under the Burns
test. The trial court must then determine whether a charge is justified by the evidence. State v. Ely,
48 S.W.3d 710, 722 (Tenn. 2001). The second step requires a determination that “(1) reasonable
minds could accept the offense as lesser-included; and (2) the evidence is legally sufficient to support
a conviction for the lesser-included offense.” State v. Wilson, 92 S.W.3d 391, 394 (Tenn. 2002).

        The State correctly asserts that Tennessee Code Annotated section 40-18-110 provides that
instructions as to lesser included offenses are waived by a defendant unless the defendant makes a
written request prior to the court’s charge. The waiver for purposes of plenary review is
constitutionally permissible as the failure to instruct is not a structural error. See State v. Allen, 69
S.W.3d 181, 190-91 (Tenn. 2002). The failure to instruct is subject to constitutional harmless error
analysis. Id.

        In order to determine that plain error exists, the following five factors must be established:


                                                   -3-
        (a) the record must clearly establish what occurred in the trial court;
        (b) a clear and unequivocal rule of law must have been breached;
        (c) a substantial right of the accused must have been adversely affected;
        (d) the accused [must not have waived] the issue for tactical reasons; and
        (e) consideration of the error [must be] “necessary to do substantial justice.”
State v. Terry, 118 S.W.3d 355, 360 (Tenn. 2003).

         A defendant, despite the provisions of Tennessee Code Annotated section 40-18-110, has a
constitutional right to a correct and complete charge of the law to ensure a fair trial. State v. Page,
184 S.W.3d 223, 229 (Tenn. 2006), citing State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990). In the
instant case, there was evidence that the defendant had suffered a head wound during the wreck and
claimed he had no recollection of the wreck. Although a witness told the defendant that he had
killed the victim, the issue was fairly raised as to the defendant’s knowledge of a death. Despite the
trial court’s failure to instruct on the lesser included offense, the fact remains that an invitation for
further requests was issued to counsel for both parties. The defendant did not request the lesser
included offense or any other instructions. The defendant has failed to show that this waiver was
not done for tactical reasons. See Page, 184 S.W.3d at 229. Accordingly, we conclude that the
failure to instruct as to the lesser included offense did not rise to the degree of plain error.

        We further conclude that the failure to instruct on misdemeanor reckless endangerment was
not plain error. Although a vehicle is not, in all cases, a deadly weapon, its manner of use can
qualify it as such. State v. Tate, 912 S.W.2d 785, 787 (Tenn. Crim. App. 1995). The proof in this
case, of the defendant’s reckless use of the vehicle by driving under the influence at an excessive
speed, was so overwhelming as to disqualify the lesser included offense as plain error. It is relevant
to note in this analysis that the jury found the defendant to be operating the vehicle recklessly and
while under the influence of an intoxicant.

       Accordingly, the convictions of leaving the scene of an accident involving death and of
reckless endangerment are affirmed.

                                   Counsel’s Motion to Withdraw

        The defendant next alleges that the trial court erred in refusing to allow counsel to withdraw
after the defendant filed a complaint against counsel with the Board of Professional Responsibility.
The State contends that the issue is waived, pursuant to Rule 3(e) of Tennessee Rules of Appellate
Procedure, by the defendant’s failure to include the issue in the new trial motion. We agree that the
defendant has waived this issue for appeal purposes.

        Before filing a complaint with the Board of Professional Responsibility, the defendant had,
by letter and pro se motion, requested removal of his counsel. After the defendant requested his
removal, the defendant’s counsel filed a motion to withdraw. This motion was denied after the trial
court consulted a representative of the Board of Professional Responsibility.



                                                  -4-
         The defendant’s failure to address this issue in either the original or amended motion for new
trial serves as a waiver of appellate review. Tenn. R. App. P. 3(e). Furthermore, the defendant is
not entitled to relief under plain error as no substantial right of the defendant was adversely affected.
See Terry, 118 S.W.3d at 360.

                                          Expert Testimony

          Next, the defendant alleges error by the trial court in permitting the expert testimony of Dr.
Ferslew based on facts not in evidence. Specifically, the defendant objected to information Dr.
Ferslew had acquired in his own investigation. This information included the number of beers a
bartender had served the defendant prior to the wreck and the defendant’s appearance of intoxication
at that time. This information was not submitted independently as evidence. The defendant properly
preserved the issue by timely objections.

        Dr. Ferslew testified as an expert in toxicology and pharmacology. He had been hired by the
State to extrapolate from known data an estimate of the defendant’s blood alcohol level at the time
of the wreck. The bartender at the Third Base Sports Bar had provided information that the
defendant consumed four beers there prior to being refused service due to his intoxication. The
bartender did not testify. Other witnesses testified that the defendant slept outside the sports bar
from 6:00 p.m. until approximately 9:00 p.m. The wreck occurred at 9:17 p.m. The defendant was
unaccounted for from the time of the wreck until his arrest at 1:55 a.m. on October 20. The
defendant’s blood was drawn for testing at 5:25 a.m. and rendered a result of .049 blood alcohol
level.

        By considering factors such as the defendant’s size and the normal elimination of alcohol,
Dr. Ferslew estimated that the defendant’s blood alcohol level at the time of the crash was .188. He
stated that the defendant would have had to consume more alcohol prior to the wreck than the four
beers alleged by the bartender. The expert conceded that alcohol could have been consumed after
the wreck during the time the defendant was at large, but the amount consumed then would had to
have been the equivalent of seven beers or more. Dr. Ferslew further stated that the defendant’s
conduct, as described by the bartender and testifying witnesses, was consistent with the estimated
level of .188.

         Rules 702 and 703 of the Tennessee Rules of Evidence govern the admissibility of scientific
proof.
       If scientific, technical, or other specialized knowledge will substantially assist the
       trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education may
       testify in the form of an opinion or otherwise.
Tenn. R. Evid. 702.

         The facts or data in the particular case upon which an expert bases an opinion or
         inference may be those perceived by or made known to the expert at or before the


                                                  -5-
       hearing. If of a type reasonably relied upon by experts in the particular field in
       forming opinions or inferences upon the subject, the facts or data need not be
       admissible in evidence. The court shall disallow testimony in the form of an opinion
       or inference if the underlying facts or data indicate lack of trustworthiness.
Tenn. R. Evid. 703.

        Ultimately, the expert’s opinion must be based on enough facts supported by evidence which
will permit an expert to give a reasonable opinion which is not based on mere speculation and is not
misleading to the trier of fact. Pentecost v. Anchor Wire Corp., 662 S.W.2d 327, 329 (Tenn. 1983);
State v. Prentice, 113 S.W.3d 326, 335 (Tenn. Crim. App. 2001).

        The purpose of Dr. Ferslew’s expert testimony was to assist the jury in determining whether
the defendant was impaired at the time of the wreck. Rule 703 provides that the underlying data on
which an opinion is based need not be in evidence or even admissible if it is of a type reasonably
relied upon and if it is trustworthy. The facts in question were not speculation or conjecture, and the
trial court did not abuse its discretion in admitting the expert’s testimony. Dr. Ferslew candidly
admitted that the defendant could have consumed alcohol after the wreck in sufficient quantity to
produce the blood alcohol level which resulted from the test. Thus, the jury was free to give such
weight to the opinion as it deemed proper. We conclude that no error was committed as to this issue.

                                              Sentencing

       In his final issue, the defendant alleges that the trial court erred in sentencing by its improper
application of enhancement factors and by ordering that all sentences be served consecutively. In
addition, the defendant reiterated his reliance on Blakely v. Washington, 542 U.S. 296, 124 S. Ct.
2531 (2004).

          Prior to pronouncing a defendant’s sentence, the trial court must consider: (a) the evidence
at trial and at the sentencing hearing; (b) the presentence report; (c) the principles of sentencing and
arguments as to sentencing alternatives; (d) the nature and characteristics of the criminal conduct
involved; (e) evidence and information offered by the parties on the enhancement and mitigation
factors set forth in Tennessee Code Annotated sections 40-35-113 and 40-35-114; and (f) any
statement the defendant wishes to make in his or her own behalf. See Tenn. Code Ann. § 40-35-
210(b); State v. Imfeld, 70 S.W.3d 698, 704 (Tenn. 2002). In order to facilitate appellate review,
the trial court should place on the record its reasons for imposing the specific sentence, including
the identification of the mitigating and enhancement factors found applicable, the specific facts
supporting each enhancement factor found, and the method of evaluating and balancing each
mitigating and enhancement factor applied in determining the sentence. See State v. Samuels, 44
S.W.3d 489, 492 (Tenn. 2001).

       An appellate court, in reviewing a challenged sentence, has a duty to conduct a de novo
review with a presumption that the determinations by the trial court are correct. See Tenn. Code
Ann. § 40-35-401(d). This presumption “is conditioned upon the affirmative showing in the record


                                                  -6-
that the trial court considered the sentencing principles and all relevant facts and circumstances.”
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). The burden of showing that a sentence is
improper is upon the appealing party. See Tenn. Code Ann. § 40-35-401, Sentencing Commission
Comments; State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001).

        The defendant herein was convicted of vehicular homicide by reckless conduct, a Class C
felony; leaving the scene of an accident involving death, a Class E felony; felony reckless
endangerment, a Class E felony; and third offense driving under the influence, a Class A
misdemeanor. See Tenn. Code Ann. §§ 39-13-213(b)(1), 55-10-101(b)(2), 39-13-103(b), 55-10-401,
55-10-403(a)(1)(A). Sentencing occurred on July 18, 2005; however, the defendant elected to be
sentenced under the sentencing act in effect prior to the June 7, 2005 amendments. The defendant
was determined to be a Range I offender and, as such, was subject to potential sentences of three to
six years for the Class C felony; one to two years for each of the Class E felonies, and eleven months,
twenty-nine days for the misdemeanor. See Tenn. Code Ann. §§ 40-35-105(a), (b); 40-35-112(a)(3),
(5); 55-10-403(a)(1)(A). Under the elected sentencing law, the presumptive sentence for the felonies
was the minimum sentence in the range, Tenn. Code Ann.§ 40-35-210(c) (2004), subject to
enhancement or reduction based upon the existence of applicable enhancement and mitigating
factors, see Tenn. Code Ann. § 40-35-210(e) (2004).

        The trial court found four enhancement factors applicable to the defendant’s conviction of
vehicular homicide:
        (2) The defendant has a previous history of criminal conviction or criminal behavior
            in addition to those necessary to establish the appropriate range;
        (9) The defendant has a previous history of unwillingness to comply with the
            conditions of a sentence involving release in the community;
        (11) The defendant had no hesitation about committing a crime when the risk to
         human life was high;
        (17) The crime was committed under circumstances under which the potential for
            bodily injury to a victim was great[.]
Tenn. Code Ann. § 40-35-114 (2004). The court applied enhancement factors (2) and (9) to the
remaining convictions for leaving the scene of an accident, reckless endangerment, and driving under
the influence.

        The trial court found mitigating factors, including tragedies in the defendant’s life and
remorse by the defendant for his actions. However, the trial court did not find the mitigating factors
strong enough to affect the sentences previously enhanced.

        The State contends that the defendant failed to raise the Blakely issues at the sentencing
phase and in the motion for a new trial. The record reflects that the defendant had filed a notice of
reliance on Blakely prior to sentencing.

       To the extent that the Tennessee Sentencing Reform Act permits enhancement of a sentence
based on judicially determined facts other than the fact of a prior conviction, it is a violation of the


                                                  -7-
Sixth Amendment as interpreted by the Supreme Court in Apprendi, 530 U.S. 466, 120 S. Ct. 2348
(2000); Blakely; and Cunningham, 549 U.S. ____, 127 S. Ct. 856 (2007). In this case, the trial court
applied judicially determined enhancement factors other than the defendant’s prior convictions.
Such action is now declared as a breach of a clear and unequivocal law. See State v. Gomez, 239
S.W.3d 733 (Tenn. 2007).

       Despite this breach, we conclude that the defendant’s Sixth Amendment rights were not
adversely affected. In enhancing this defendant’s sentence, the trial court relied on the permissible
enhancement factor of prior convictions. The record as to the convictions was clear and uncontested
by the defendant. The twenty-nine-year-old defendant had, at this sentencing, compiled the
following convictions: two for driving under the influence; one for selling marijuana; two for
marijuana possession; two for drug paraphernalia possession; one for assault; two for public
intoxication; and one for disorderly conduct. We conclude that this record of criminal convictions,
standing alone, justified the imposition of maximum sentences within the range.

       The defendant also contends that the trial court erred in imposing consecutive sentences.
Consecutive sentencing is statutorily authorized if the trial court finds by a preponderance of the
evidence that:
       (1) The defendant is a professional criminal who has knowingly devoted such
           defendant’s life to criminal acts as a major source of livelihood;
       (2) The defendant is an offender whose record of criminal activity is extensive;
       (3) The defendant is a dangerous mentally abnormal . . .;
       (4) The defendant is a dangerous offender whose behavior indicates little or no
           regard for human life and no hesitation about committing a crime in which the
           risk to human life is high;
       (5) The defendant is convicted of two (2) or more statutory offenses involving sexual
           abuse of a minor . . .;
       (6) The defendant is sentenced for an offense committed while on probation; or
       (7) The defendant is sentenced for criminal contempt.
Tenn. Code Ann. § 40-35-115(b).

        Rule 32(c)(1) Tennessee Rules of Criminal Procedure requires that the trial court
“specifically recite the reasons” for the imposition of a consecutive sentence. The trial court stated
as follows:
                I am required to ensure that the aggregate sentences imposed be the least
        severe measure necessary to protect the public from the defendant’s future criminal
        conduct and should bear some relationship to the defendant’s potential for
        rehabilitation.

              I do note based on his statement that he is on the way to rehabilitation but
       none of his past behavior had shown that prior. His criminal conduct was extremely
       dangerous and poses a very real threat to this community. I do find that No. 2, the
       defendant is an offender whose record of criminal activity is extensive, that he is a


                                                 -8-
       dangerous offender whose behavior, at least in the past, had indicated little or no
       regard for human life and no hesitation about committing a crime in which the risk
       to human life was high. And that he is being sentenced for an offense committed
       while on probation.

                I, therefore, find by a preponderance of the evidence all of these things and
       I find that the sentences should all run consecutive to each other.

       We conclude that the trial court met the requirements of Tennessee Code Annotated section
40-35-115(b) and Tennessee Rule of Criminal Procedure 32(c)(1).

         We further conclude, as we have in prior opinions, that the imposition of consecutive
sentences is not impacted by Blakely and related cases. “The manner of service of the sentence
imposed when a trial court decides whether to impose consecutive sentences - a decision it may
make only after the jury has found the defendant guilty of multiple offenses beyond a reasonable
doubt - does not usurp the jury’s factfinding powers or offend the defendant’s due process rights.”
State v. Joseph Wayne Higgins, No. E2006-01552-CCA-R3-CD, 2007 Tenn. Crim. App. LEXIS 763
at *43 (Tenn. Crim. App. at Knoxville, Sept. 27, 2007).

                                            Conclusion

       For the foregoing reasons, we affirm all convictions and sentences.




                                                      ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE




                                                -9-